Exhibit 10.2

 

Carousel TERM NOTE

 

$2,200,000 Houston, Texas April 15, 2014

 

FOR VALUE RECEIVED, DEEP DOWN, INC., a Nevada corporation (“Borrower”), hereby
promises to pay to the order of Whitney Bank, a Mississippi state charted bank
(“Lender”), on or before the Carousel Term Loan Maturity Date, the principal
amount of $2,200,000 or so much thereof as may then be outstanding under this
note, together with interest, as described below.

 

This note has been executed and delivered under, and is subject to the terms of,
the Amended and Restated Credit Agreement dated as of November 11, 2008, and
amended and restated through April 14, 2010 (as amended by that certain First
Amendment dated as of December 31, 2010, that certain Second Amendment dated as
of April 14, 2011, that certain Third Amendment dated as of June 9, 2011, that
certain Fourth Amendment dated as of the date hereof, that certain Fourth
Amendment dated as of April 15, 2012, that certain Fifth Amendment dated as of
March 5, 2013, that certain Sixth Amendment dated as of the date hereof, and as
further amended, supplemented or restated, the “Credit Agreement”), between
Borrower and Lender and is the “Carousel Term Note” referred to in the Credit
Agreement. Unless defined in this note, or the context requires otherwise,
capitalized terms used in this note have the meanings given to such terms in the
Credit Agreement. Reference is made to the Credit Agreement for provisions
affecting this note regarding applicable interest rates, principal and interest
payment dates, final maturity, voluntary and mandatory prepayments, acceleration
of maturity, exercise of rights, payment of attorneys’ fees, court costs and
other costs of collection, certain waivers by Borrower and others now or
hereafter obligated for payment of any sums due under this note, and security
for the payment of this note. This note is a Loan Document and, therefore, is
subject to the applicable provisions of Section 13 of the Credit Agreement, all
of which applicable provisions are incorporated into this note by reference as
if set forth in this note verbatim.

 

Specific reference is made to Section 3.7 of the Credit Agreement for usury
savings provisions.

 

the rights and obligations of the parties hereto shall be determined solely from
written agreements, documents, and instruments, and any prior oral agreements
between the parties are superseded by and merged into such writings. this note,
the credit agreement and the other written loan documents executed by the
borrower and the lender (or by the borrower for the benefit of the lender)
represent the final agreement between the borrower and the lender and may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements by the parties. there are no unwritten oral agreements between the
parties.

 

This note must be construed — and its performance enforced — under Texas law.

 

 

[Signature appears on the following page.]



 

 

 



EXECUTED as of the date first written above.

 

  BORROWER:       DEEP DOWN, INC.,   a Nevada corporation       By:     /s/
Eugene L. Butler   Eugene L. Butler   Executive Chairman and Chief Financial
Officer

 

 

 

 

 

 

 

 

 

 

 



Signature Page to Carousel Term Note

 



 

